                   Case 2:19-mj-00074-GMB Document 1 Filed 03/11/19 Page 1 of 12
AO 106(Rev. 04/10) Application for a Search Warrant



                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Middle District of Alabama

             In the Matter of the Search of
         (Briefly describe the property to be searched
                                                                               CaseNo   jig 11,7117.1                NA
          or ident6 the person by name and address)
       A black Samsung Galaxy S8+, IMEI No.
 357725084546721 and is currently located at 2 North   )
Jackson Street, Suite 404, Montgomery, Alabama, within )
     the Bureau of ATF Montgomery Field Office.
                                  APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identij) the person or describe the
property to be searched and give its location):

 See Attachment A.
located in the              Middle               District of           Alabama             , there is now concealed (identij) the
person or describe the property to be seized):

 See Attachment B..

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                4 evidence of a crime;
                4contraband, fruits of crime, or other items illegally possessed;
                Fif property designed for use, intended for use, or used in committing a crime;
                0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                       Offense Description

        18 USC § 922(g)                           Prohibited Person in Possession of Firearm

          The application is based on these facts:
        See Affidavit.

          4 Continued on the attached sheet.
          0 Delayed notice of       days (give exact ending date if more than 30 days:                             )is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                          Applicant's signature

                                                                                        Jeffrey loimo, TFO, ATF
                                                                                          Printed name and title

Sworn to before me and signed in my presence.


Date:   14"0,4_ L t t-zA;ti‘
                                                                                               cl     gnature

City and state: Montgomery, AL                                                   Gray M. Borden, U.S. Magistrate Judge
                                                                                          Printed name and title
         Case 2:19-mj-00074-GMB Document 1 Filed 03/11/19 Page 2 of 12




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 IN THE MATTER OF THE SEARCH OF:

 A BLACK SAMSUNG GALAXY S8+, IMEI
                                                    Case No.
 NO. 357725084546721 AND IS
 CURRENTLY LOCATED AT 2 NORTH
 JACKSON STREET, SLTITE 404,
 MONTGOMERY,ALABAMA, WITHIN
                                                    UNDER SEAL
 THE BUREAU OF ALCOHOL,TOBACCO,
 FIREARMS AND EXPLOSIVES,
 MONTGOMERY FIELD OFFICE.

                             AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                                WARRANT TO SEARCH

       I, Jeffrey Ioimo, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

        1.     I make this affidavit in support ofan application under Rule 41 ofthe Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of property - an electronic

device - which is currently in law enforcement possession, and the extraction from that property

of electronically stored information described in Attachment B.

       2.      I am currently employed by the Montgomery, Alabama Police Department

("MPD"), and have been so employed for approximately three years. I have been deputized as a

Task Force Officer ("TFO") with the Bureau of Alcohol, Tobacco, Firearms and Explosives

("ATF"), United States Department of Justice, and have been so since March 25, 2016. I am

currently assigned to the Montgomery, Alabama Field Office. I have worked primarily on

investigations related to firearms since March 2016. I have also investigated violations of various

other federal and state offenses. As a result, I am familiar with federal criminal laws relating to

firearms and illegal controlled substances.
           Case 2:19-mj-00074-GMB Document 1 Filed 03/11/19 Page 3 of 12




       3.       This affidavit is intended to show only that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       4.       The property to be searched is a Samsung Model Galaxy S8+ with IMEI No.

357725084546721, cellular telephone, hereinafter the "Device." The Device is currently located

at 2 North Jackson Street, Suite 404, Montgomery, Alabama, within the Bureau of Alcohol,

Tobacco, Firearms and Explosives Montgomery Field Office.

       5.      The applied-for warrant would authorize the forensic examination ofthe Device for

the purpose of identifying electronically stored data particularly described in Attachment B.

                                       PROBABLE CAUSE

       6.      On October 14, 2017, the victim, further referred to as "SD," informed the

Montgomery Police Department and Montgomery Municipal Magistrate that Cyrus Phyfier

approached her at her residence, and without her consent, placed a revolver inside her vagina.

Based on the alleged events, an arrest warrant was issued for Phyfier. Subsequently, the Gulf

Coast Regional Fugitive Task Force ("GCRFTF") was given apprehension responsibility for

Phyfier.

       7.      On October 18, 2017, members ofthe GCRFTF located Phyfier at 4132 Carmichael

Road, Apt. 219, Montgomery, Alabama 36106. When Phyfier was taken into custody, he was

found to have constructive possession of a Smith & Wesson model 457 and the Device. Phyfier

also made an unprovoked statement, advising members of the GCRFTF to keep the firearm and

the Device together as he would be getting them back.

       8.      On October 19, 2017, this Affiant spoke with SD who advised that she and Phyfier

communicated through text messages. SD allowed this Affiant to view text messages indicating


                                                  2
         Case 2:19-mj-00074-GMB Document 1 Filed 03/11/19 Page 4 of 12




that SD and Phyfier did communicate on October 14, 2017, via text messages and the text messages

continued until October 18, 2017, shortly before Phyfier was arrested.

       9.        On October 20, 2017, a search warrant was conducted at 405 Southlawn Drive,

Montgomery, Alabama, Phyfier's known residence, looking for the suspected firearm used during

the Sexual Torture offense. During the execution of the search, MPD Officers located a plastic

container with suspected marijuana. Thereafter, MPD Officers obtained a narcotics search warrant

for the residence. In a bedroom containing identification documents for Phyfier, a K-Mart branded

Boito/ER Amantino/IGA 20-gauge shotgun, .45 caliber ammunition and .44 caliber ammunition

was located.     the dining room area ofthe residence on top of a piece of furniture, a digital scale
                   4-3
                 owe Affiaml Kruno s 1.114A1. li)FICit i s CI‘           4141Vies•414k i41..10 lot eke% k 14104,S
was located.
                                               .4 reeL;b)-6 kio-k. -6•001 rosse..,;43 (4,
          1ct• as.‘ 4.• or% OcAobtde 14,A0i7. 11
;;,,,,,,roi. •
0V‘ #WkS 4.
                 Your affiant believes a search of the device may disclose additional evidence that

may be used in a prosecution of Phyfier related to him possessing firearms.

        11.      Furthermore, based off training and experience, your Affiant knows through

knowledge, training, and experience that persons who possess firearms illegally commonly use

cellular telephones to communicate to each other regarding several things, including, but not

limited to, the price ofthe illegalfirearms that will be purchased or sold, the locations and/or times

to meet to carry out a transaction.

        12.      This Affiant is also aware that subjects often take photographs of firearms with

their cellular phones, use their cellular phones for social media purposes where they communicate

about illegal activities, such as the purchase of narcotics and firearms. In addition, cellular phones

often are equipped with Global Positioning Systems(GPS)and send signal off of cellular towers,

which may assist in verifying Phyfier's presence at SD's residence during the offense.




                                                  3
        Case 2:19-mj-00074-GMB Document 1 Filed 03/11/19 Page 5 of 12




       13.     In your affiant's training and experience, your affiant believes that the Device was

stored in a manner in which its contents are, to the extent material to this investigation, in

substantially the same state as they were when the Device first came into the possession of MPD

and stored by Detective Bolton at the Montgomery Police Department Criminal Investigation

Division (1751 Congressman W.L. Dickinson Drive, Montgomery, Alabama). Furthermore, the

Device was then taken into ATF custody by this Affiant and stored at the Bureau of Alcohol,

Tobacco, Firearms and Explosives Montgomery Field Office (2 North Jackson Street, Suite 404,

Montgomery, Alabama) where it was stored in the ATF vault in a manner in which its contents

are, to the extent material to this investigation, in substantially the same state as they were when

the Device first came into the possession of MPD.

                                     TECHNICAL TERMS

       14.     Based on my training and experience, I use the following technical terms to convey

the following meanings:

               a.     Wireless telephone: A wireless telephone (or mobile telephone, or cellular
                      telephone) is a handheld wireless device used for voice and data
                      communication through radio signals. These telephones send signals
                      through networks of transmitter/receivers, enabling communication with
                      other wireless telephones or traditional "land line" telephones. A wireless
                      telephone usually contains a "call log," which records the telephone
                      number, date, and time of calls made to and from the phone. In addition to
                      enabling voice communications, wireless telephones offer a broad range of
                      capabilities. These capabilities include: storing names and phone numbers
                      in electronic "address books;" sending, receiving, and storing text messages
                      and e-mail; taking, sending, receiving, and storing still photographs and
                      moving video; storing and playing back audio files; storing dates,
                      appointments, and other information on personal calendars; and accessing
                      and downloading information from the Internet. Wireless telephones may
                      also include global positioning system ("GPS")technology for determining
                      the location of the device.

               b.     Digital camera: A digital camera is a camera that records pictures as digital
                      picture files, rather than by using photographic film. Digital cameras use a
                      variety offixed and removable storage media to store their recorded images.
                      Images can usually be retrieved by connecting the camera to a computer or
                                                4
Case 2:19-mj-00074-GMB Document 1 Filed 03/11/19 Page 6 of 12




          by connecting the removable storage medium to a separate reader.
          Removable storage media include various types of flash memory cards or
          miniature hard drives. Most digital cameras also include a screen for
          viewing the stored images. This storage media can contain any digital data,
          including data unrelated to photographs or videos.

    c.    Portable media player: A portable media player (or"MP3 Player" or iPod)
          is a handheld digital storage device designed primarily to store and play
          audio, video, or photographic files. However, a portable media player can
          also store other digital data. Some portable media players can use
          removable storage media. Removable storage media include various types
          of flash memory cards or miniature hard drives. This removable storage
          media can also store any digital data. Depending on the model, a portable
          media player may have the ability to store very large amounts of electronic
          data and may offer additional features such as a calendar, contact list, clock,
          or games.

    d.    GPS: A GPS navigation device uses the Global Positioning System to
          display its current location. It often contains records the locations where it
          has been. Some GPS navigation devices can give a user driving or walking
          directions to another location. These devices can contain records of the
          addresses or locations involved in such navigation. The Global Positioning
          System (generally abbreviated "GPS")consists of 24 NAVSTAR satellites
          orbiting the Earth. Each satellite contains an extremely accurate clock.
          Each satellite repeatedly transmits by radio a mathematical representation
          of the current time, combined with a special sequence of numbers. These
          signals are sent by radio, using specifications that are publicly available. A
          GPS antenna on Earth can receive those signals. When a GPS antenna
          receives signals from at least four satellites, a computer connected to that
          antenna can mathematically calculate the antenna's latitude, longitude, and
          sometimes altitude with a high level of precision.

    e.    PDA: A personal digital assistant, or PDA,is a handheld electronic device
          used for storing data(such as names, addresses, appointments or notes) and
          utilizing computer programs. Some PDAs also function as wireless
          communication devices and are used to access the Internet and send and
          receive e-mail. PDAs usually include a memory card or other removable
          storage media for storing data and a keyboard and/or touch screen for
          entering data. Removable storage media include various types of flash
          memory cards or miniature hard drives. This removable storage media can
          store any digital data. Most PDAs run computer software, giving them
          many of the same capabilities as personal computers. For example, PDA
          users can work with word-processing documents, spreadsheets, and
          presentations. PDAs may also include global positioning system ("GPS")
          technology for determining the location of the device.

    f.    Tablet: A tablet is a mobile computer, typically larger than a phone yet
          smaller than a notebook, and is primarily operated by touching the screen.
                                   5
        Case 2:19-mj-00074-GMB Document 1 Filed 03/11/19 Page 7 of 12




                       Tablets function as wireless communication devices and can be used to
                       access the Internet through cellular networks, 802.11 "wi-fi" networks, or
                       otherwise. Tablets typically contain programs called apps, which, like
                       programs on a personal computer, perform different functions and save data
                       associated with those functions. Apps can, for example, permit accessing
                       the Web, sending and receiving e-mail, and participating in Internet social
                       networks.

               g•      Internet: The Internet is a global network of computers and other electronic
                       devices that communicate with each other. Due to the structure of the
                       Internet, connections between devices on the Internet often cross state and
                       international borders, even when the devices communicating with each
                       other are in the same state.

        15.    Based on your affiant's training, experience, and research, your affiant knows the

Device has capabilities that allow it to serve as a wireless telephone, digital camera, portable media

player, GPS navigation device, and PDA. In my training and experience, examining data stored

on devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the Device.

                    ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       16.     Based on your affiant's knowledge, training, and experience, your affiant knows

that electronic devices can store information for long periods of time. Similarly, things that have

been viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.

       17.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the warrant, but also forensic evidence that establishes how the Device

was used, the purpose of its use, who used it, and when. There is probable cause to believe that

this forensic electronic evidence might be on the Device because:

               a.      Data on the storage medium can provide evidence of a file that was once on
                       the storage medium but has since been deleted or edited, or of a deleted

                                                 6
        Case 2:19-mj-00074-GMB Document 1 Filed 03/11/19 Page 8 of 12




                       portion of a file (such as a paragraph that has been deleted from a word
                       processing file).

               b.      Forensic evidence on a device can also indicate who has used or controlled
                       the device. This "user attribution" evidence is analogous to the search for
                       "indicia of occupancy" while executing a search warrant at a residence.

               c.      A person with appropriate familiarity with how an electronic device works
                       may, after examining this forensic evidence in its proper context, be able to
                       draw conclusions about how electronic devices were used, the purpose of
                       their use, who used them, and when.

               d.      The process of identifying the exact electronically stored information on a
                       storage medium that is necessary to draw an accurate conclusion is a
                       dynamic process. Electronic evidence is not always data that can be merely
                       reviewed by a review team and passed along to investigators. Whether data
                       stored on a computer is evidence may depend on other information stored
                       on the computer and the application of knowledge about how a computer
                       behaves. Therefore, contextual information necessary to understand other
                       evidence also falls within the scope of the warrant.

               e.      Further, in finding evidence of how a device was used, the purpose of its
                       use, who used it, and when, sometimes it is necessary to establish that a
                       particular thing is not present on a storage medium.

        18.    Nature of examination.      Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including, but

not limited to, computer-assisted scans of the entire medium,that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

        19.    Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve the

physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court

to authorize execution of the warrant at any time in the day or night.




                                                 7
        Case 2:19-mj-00074-GMB Document 1 Filed 03/11/19 Page 9 of 12




                                         CONCLUSION

       20.     Your affiant submits that this affidavit supports probable cause for a search warrant

authorizing the seizure and examination ofthe Device described in Attachment A to seek the items

described in Attachment B.

                                          Respectfully submitted,


                                          /
                                          An 1.-

                                           e ey I mo
                                          Task Force Officer
                                          Bureau of Alcohol, Tobacco, Firearms and Explosives

Subscribed and sworn to before me
on this I I 411- day of March, 2019.




GRAY M. BO
UNITED STATES MAGISTRATE JUDGE




                                                   8
       Case 2:19-mj-00074-GMB Document 1 Filed 03/11/19 Page 10 of 12




                                      ATTACHMENT A

       The property to be searched is a black Samsung Model Galaxy S8+ with IMEI No.

357725084546721, cellular telephone, hereinafter the "Device." The Device is currently located

at 2 North Jackson Street, Suite 404, Montgomery, Alabama, within the Bureau of Alcohol,

Tobacco, Firearms and Explosives Montgomery, Alabama Field Office.

       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
          Case 2:19-mj-00074-GMB Document 1 Filed 03/11/19 Page 11 of 12




                                          ATTACHMENT B

          1.     All records and data on the Device described in Attachment A that relate to

violations ofT

 ode, ec ion ;        •            n e          •                Title 18, United States Code, Section

922(g)(1)                                                        , as described in the affidavit, and the

identities ofthose involved in such violations, including:

                 a.       information pertaining to Phyfier's possession of firearms, firearm
                          components, ammunition and/or ammunition components;
                                                                                                             OZ.
                                                                                                               /
                 b.                                  s o narco                                      ying
                          jnformation;

                 c.
                          amount

                                                            s of -drugs--(-iiic14ading FialRes, addresses,    3

                 e.       any information recording Cyrus Phyfier's schedule or travel to the date of
                          the seizure ofthe Device; and,

                 f.       all bank records, checks, credit card bills, account information, and other
                          financial records.

       2.        Evidence of user attribution showing who used or owned the Device at the time the

things described in this warrant were created, edited, or deleted, such as logs, phonebooks, saved

usernames and passwords, documents, and browsing history.

       3.        Any data or information related to the identity of the person(s) who communicated

with the user of the Device about matters relating to the commission of the above-referenced

crimes:

                 a.       Any data or information, including GPS data, GPS data establishing the
                          user's connection to the commission ofthe above-referenced crimes;

                 b.       Photographs evidencing the planning of, or individuals involved in, the
                          commission ofthe above-referenced crimes;
       Case 2:19-mj-00074-GMB Document 1 Filed 03/11/19 Page 12 of 12




               c.      Web searches related to the commission of the above-referenced crimes;
                       and,

               d.     The assigned number of the cellular phone, text messages, deleted text
                      messages, recently dialed or received numbers, voice mail messages,
                      telephone numbers, GPS information, e-mail messages (to include deleted
                      emails), address book information (including deleted addresses/phone
                      numbers), videos and photographs related to the above-referenced crimes.

       As used above,the terms "records" and "information" include all ofthe foregoing items of

evidence in whatever form and by whatever means they may have been created or stored, including

any form of computer or electronic storage (such as flash memory or other media that can store

data) and any photographic form.

       Law enforcement personnel(who may include, in addition to law enforcement officers and

agents, attomeys for the government, attomey support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review any information removed from the Device in order to locate the things

particularly described in this Warrant.




                                              2
